

	

		II

		109th CONGRESS

		2d Session

		S. 2287

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2006

			Ms. Snowe (for herself

			 and Mr. Lott) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to increase

		  and permanently extend the expensing of certain depreciable business assets for

		  small businesses. 

	

	

		1.Increase and permanent

			 extension for expensing for small business

			(a)In

			 generalParagraph (1) of section 179(b) of the Internal Revenue

			 Code of 1986 (relating to dollar limitation) is amended by striking

			 $25,000 ($100,000 in the case of taxable years beginning after 2002 and

			 before 2008) and inserting $200,000.

			(b)Increase in

			 qualifying investment at which phaseout beginsParagraph (2) of

			 section 179(b) of such Code (relating to reduction in limitation) is amended by

			 striking $200,000 ($400,000 in the case of taxable years beginning after

			 2002 and before 2008) and inserting $800,000.

			(c)Inflation

			 adjustmentsSection 179(b)(5)(A) of such Code (relating to

			 inflation adjustments) is amended—

				(1)in the matter

			 preceding clause (i)—

					(A)by striking

			 after 2003 and before 2008 and inserting after

			 2007, and

					(B)by striking

			 the $100,000 and $400,000 amounts and inserting the

			 $200,000 and $800,000 amounts, and

					(2)in clause (ii),

			 by striking calendar year 2002 and inserting calendar

			 year 2006.

				(d)Revocation of

			 electionSection 179(c)(2) of such Code (relating to election

			 irrevocable) is amended to read as follows:

				

					(2)Revocability of

				electionAny election made under this section, and any

				specification contained in any such election, may be revoked by the taxpayer

				with respect to any property, and such revocation, once made, shall be

				irrevocable.

					.

			(e)Off-the-shelf

			 computer softwareSection 179(d)(1)(A)(ii) of such Code (relating

			 to section 179 property) is amended by striking and before

			 2008.

			(f)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

			

